Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claims 1 and 10 as arranged, specifically “a plurality of second patch antenna elements on a second surface of the first PCB opposite the first surface, each second patch antenna element being opposite to a respective first patch antenna element, wherein: a-each signal processing device is in a layer of the first PCB between a corresponding first patch antenna element and the respective second patch antenna element” and “each signal processing device is individually controllable to locally manipulate at least one of phase and amplitude of an incident electromagnetic field.”
Prior art Lin (U.S. Patent Application No. 20200259271) teaches a plurality of antenna devices (120, 130, 140) and a feeding device (110), wherein said feeding device is configured to receive a first input signal (see Fig. 1A), to generate a plurality of first output signals (see Fig. 1A) by power dividing said first input signal, and to provide said plurality of first output signals to said plurality of antenna devices (see Fig. 1A), a signal processing device (150, 160, or 170) and a second antenna element (one of 120 or 130), but does not teach further details. It would not have been obvious to modify Lin as it would create unpredictable results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1,5-7,9-14, and 17-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896